NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2344-20

TIVON NEALS,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted September 20, 2022 – Decided October 18, 2022

                   Before Judges Sumners and Susswein.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Tivon Neals, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Christopher C. Josephson, Deputy
                   Attorney General, on the brief).

PER CURIAM
      State prison inmate Tivon Neals appeals from a final agency decision by

the Department of Corrections (DOC) affirming his administrative conviction

for refusing to submit to mandatory COVID-19 testing. Neals argues that DOC

violated his due process rights, contending that he could not be found guilty of

violating prison rules and regulations because COVID-19 testing was not

required by statute, regulation, or court order, and he was not provided with

written notice that such testing was mandatory. Neals also argues that his

administrative conviction was not supported by substantial evidence. After

carefully reviewing the record, we affirm the agency decision.

                                       I.

      We discern the following pertinent facts and procedural history from the

record. On March 10, 2021, Assistant DOC Commissioner Willie Bonds sent

an e-mail to DOC administrative staff with the subject line "COVID Test

Refusals." That email explained DOC's mandatory COVID-19 testing program

and the consequences of refusing a COVID-19 test. The e-mail stated:

            In order [to] ensure department-wide consistency and
            protect effectiveness of our mandatory COVID testing
            program the following steps will be taken when an
            inmate refuses his/her COVID test:

            1. The inmate will be counseled by Medical staff
            regarding the purpose of the test and address any
            medical questions or concerns the inmate may have.

                                                                          A-2344-20
                                       2
            2. If the inmate still refuses they are to be issued a direct
            order by Custody staff to submit to the test.

            3. If the inmate still does not comply they will be placed
            in Quarantine status for a 14-day period, and issued a
            .260 disciplinary charge for refusing to submit to
            mandatory medical or other testing such as, but not
            limited to, mandatory testing required by law or court
            order.

      On March 11, 2021, Nurse Supervisor Scarborough informed Neals that

COVID-19 testing was required and that he could no longer sign a waiver to

decline testing as had been previously allowed. When asked if he would submit

to testing, Neals initially responded that he would first have to check with his

attorney. Nurse Scarborough counseled Neals regarding refusal to submit to

testing and explained the purpose of quarantine housing. Lieutenant Boyle also

informed Neals that the COVID-19 saliva test was mandatory and again asked

him whether he would take the test. Neals "verbalized understanding and

advised that he would submit to testing."

      Later that day, Nurse Frederic-Caldwell went to Neals's housing wing to

administer the test, but Neals refused. Neals signed a refusal form. Due to his

refusal to submit to COVID-19 testing, Neals was placed in quarantine and

charged with committing a violation of N.J.A.C. 10A:4-4.1(a)(2)(xxviii)



                                                                            A-2344-20
                                         3
(*.260),1 refusing to submit to mandatory medical or other testing such as, but

not limited to, mandatory testing required by law or court order.

      On March 12, 2021, Sergeant Daley served the charge on Neals,

conducted an investigation, and referred the charge to a hearing officer for

further action. Neals requested and was granted the assistance of a counsel

substitute. The disciplinary hearing was convened on March 16, 2021, at which

Neals pled not guilty. Neals's counsel substitute submitted a written statement

requesting dismissal of the charge, arguing that the record did not indicate that

COVID-19 testing was in fact mandatory and thus Neals could not commit a

violation of refusing mandatory testing. Neals gave a statement at the hearing

asserting that "[a]ll [he] wanted was something in writing," and that he had "no

problem complying with the written rule if there is a written rule." Neals was

offered but declined the opportunity to call witnesses on his behalf at the

hearing. He was also offered but declined the opportunity to confront adverse

witnesses.




1
  This infraction is an "asterisk offense." "Under DOC regulations on inmate
discipline, N.J.A.C. 10A:4-4.1, '[a]sterisk offenses' are prohibited acts
considered to be the most serious violations, resulting in the most severe
sanctions." Hetsberger v. Dep't of Corr., 395 N.J. Super. 548, 556 (App. Div.
2007).
                                                                           A-2344-20
                                       4
      The hearing officer found Neals guilty and sanctioned him to forty-five

days in the Restorative Housing Unit and thirty days loss of recreation

privileges.   In finding Neals guilty, the hearing officer relied on reports

submitted by Lieutenant Boyle and Nurse Scarborough, as well as the email

from Assistant Commissioner Bonds. The hearing officer noted that Neals

offered no evidence to discredit the staff reports. The hearing officer also

considered but rejected the argument set forth in the written statement submitted

by Neals's counsel substitute.

      Neals administratively appealed the hearing officer's decision. On March

17, 2021, Assistant Superintendent Russo upheld the guilty finding and the

sanctions imposed. Assistant Superintendent Russo determined that "there was

compliance with [the] Title 10A provision on inmate discipline which

prescribe[s] procedural due process safeguard[s]." He also concluded that there

was substantial evidence to support the hearing officer's findings and that the

sanctions were appropriate for the infraction. Neals's request for a reduced or

suspended sanction, as well as his plea of leniency, were denied.

      This appeal follows.       Neals raises the following contentions for our

consideration:




                                                                           A-2344-20
                                         5
            POINT I

            THE AGENCY'S FINDING OF GUILT SHOULD BE
            VACATED AND DISMISS[ED] FOR FAILURE TO
            PROVIDE APPELLANT WRITTEN NOTICE
            WHERE NO STATUTE, REGULATION, OR COURT
            ORDER MANDATED WEEKLY SALIVA TESTS
            FOR INMATES.

            POINT II

            THE AGENCY'S FINDING OF GUILT SHOULD BE
            VACATED AND DISMISS[ED] WHERE THE
            HEARING OFFICER DID NOT IDENTIFY
            SUBSTANTIAL     EVIDENCE      APPELLANT
            REFUSED TO SUBMIT TO A MANDATED
            WEEKLY COVID-19 SALIVA TEST.

                                      II.

      We begin our analysis by acknowledging the legal principles governing

this appeal. The scope of our review is narrow. We will disturb an agency's

adjudicatory decision only upon a finding that the decision is "arbitrary,

capricious or unreasonable," or is unsupported "by substantial credible evidence

in the record as a whole." Henry v. Rahway State Prison, 81 N.J. 571, 579–80

(1980) (citing Campbell v. Dep't of Civ. Serv., 39 N.J. 556, 562 (1963)). In

determining whether an agency action is arbitrary, capricious, or unreasonable,

a reviewing court must examine:

            (1) whether the agency's action violates express or
            implied legislative policies, that is, did the agency


                                                                          A-2344-20
                                       6
            follow the law; (2) whether the record contains
            substantial evidence to support the findings on which
            the agency based its action; and (3) whether in applying
            the legislative policies to the facts, the agency clearly
            erred in reaching a conclusion that could not reasonably
            have been made on a showing of the relevant factors.

            [In re Carter, 191 N.J. 474, 482–83 (2007) (quoting
            Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)).]

      In an appeal from a final decision in a prisoner disciplinary matter, we

consider whether there is substantial evidence in the record to support the

department's decision that the inmate committed the prohibited act. Blanchard

v. N.J. Dep't of Corr., 461 N.J. Super. 231, 237–38 (App. Div. 2019) (citing

Henry, 81 N.J. at 579–80 (1980)). "Substantial evidence has been defined

alternately as 'such evidence as a reasonable mind might accept as adequate to

support a conclusion,' and 'evidence furnishing a reasonable basis for the

agency's action.'" Id. at 238 (quoting Figueroa v. N.J. Dep't of Corr., 414 N.J.

Super. 186, 192 (App. Div. 2010)); see also N.J.A.C. 10A:4-9.15(a) ("A finding

of guilt at a disciplinary hearing shall be based upon substantial evidence that

the inmate has committed a prohibited act.").

      The adjudicative determinations of an administrative agency are entitled

to deference and "carry with them a presumption of reasonableness." Figueroa,

414 N.J. Super. at 191.    "An appellate court may not reverse an agency's


                                                                          A-2344-20
                                       7
determination 'even if [the] court may have reached a different result had it been

the initial decision maker.''' Ibid. (quoting Circus Liquors, Inc. v. Governing

Body of Middletown Twp., 199 N.J. 1, 10 (2009)). However, "our review is not

'perfunctory,' nor is 'our function . . . merely to rubberstamp an agency's

decision.'" Blanchard, 461 N.J. Super. at 239 (quoting Figueroa, 414 N.J. Super.

at 191). Rather, "[w]e are constrained to engage in a 'careful and principled

consideration of the agency record and findings.'" Ibid. (quoting Williams v.

N.J. Dep't of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000)).

      Our deference to the adjudicatory decisions made by DOC is especially

appropriate in view of that agency's important mission to protect the health,

safety, and welfare of inmate populations, as well as ensuring the safety of all

individuals within DOC facilities. See Russo v. N.J. Dep't of Corr., 324 N.J.

Super. 576, 584 (App. Div. 1999) ("Prisons are dangerous places, and the courts

must afford appropriate deference and flexibility to administrators trying to

manage this volatile environment.").        DOC has a compelling interest in

controlling the spread of COVID-19 by detecting and isolating inmates who are

infected with the virus.

      As our Supreme Court made clear in Avant v. Clifford, inmates are

afforded due process rights in disciplinary proceedings. 67 N.J. 496, 525–33


                                                                            A-2344-20
                                        8
(1975); see also McDonald v. Pinchak, 139 N.J. 188, 193–94 (1995). As the

Supreme Court noted in McDonald, the regulatory framework for adjudicating

charges "strike[s] the proper balance between the security concerns of the

prison, the need for swift and fair discipline, and the due process rights of the

inmates." 139 N.J. at 202.

        In Avant, the Court stressed that "[t]he first requirement of procedural due

process is notice," both of specific violations and "general notice of prison rules,

offenses, sanctions." 67 N.J. at 525. Such general notice is afforded by means

of the Handbook on Discipline that is provided to each inmate upon his or her

reception into the prison system. N.J.A.C. 10A:4-2.1(a). Inmates are thereby

"advised in writing of their rights and responsibilities, the acts and activities

which are prohibited, the rules which must be followed and the disciplinary

process within the correctional facilities of the Department of Corrections."

Ibid.     The regulation further provides that, when changes are made to the

disciplinary rules, notice must be provided by means of written postings " in

housing units and other areas of the correctional facility," and the changes shall

be "incorporated into the next revision of the Handbook on Discipline and when

appropriate, in the correctional facility Inmate Handbook." N.J.A.C. 10A:4-

2.1(c).


                                                                              A-2344-20
                                          9
      The Inmate Discipline Program, established in N.J.A.C. 10A, identifies

specific prohibited acts and provides a schedule of sanctions for violations of

the rules. See N.J.A.C. 10A:4-4.1(a). The rule at issue in this case is codified

at N.J.A.C. 10A:4-4.1(a)(2)(xxviii) (*.260), which requires inmates to "submit

to mandatory medical or other testing such as, but not limited to, mandatory

testing required by law or court order." Ibid. (emphasis added).

                                       III.

      We first address Neals's contention that DOC violated his due process

rights by sanctioning him for refusing to submit to COVID-19 testing because

such testing was not explicitly required by statute, regulation or court order, and

because inmates did receive written notice that such testing was mandatory.

These arguments lack merit. We agree with DOC that COVID-19 testing of

inmates was mandatory, at least as of March 10, 2021, as reflected in Assistant

Commissioner Bonds's e-mail to DOC staff. DOC staff verbally informed Neals

that testing was mandatory prior to his refusal and charging him with prohibited

act *.260. Neals was counseled regarding the purpose of mandatory testing as

well as the consequences of his refusal. That was sufficient to provide notice to

Neals that COVID-19 testing constituted "mandatory medical testing" for

purposes of N.J.A.C. 10A:4-4.1(a)(2)(xxviii) (*.260).


                                                                             A-2344-20
                                       10
      The plain text of the rule makes clear that the requirement to submit to

mandatory testing is not limited to testing required by law or court order.

N.J.A.C. 10A:4-4.1(a)(2)(xxviii) (*.260). There is no requirement that DOC

adopt a rule or regulation that is specific to each type of medical test that may

be administered to inmates. Nor is there a requirement in the regulation that

inmates receive written notice of each mandated test. It was sufficient that Neals

was verbally informed that COVID-19 testing was a mandatory medical test.

We thus conclude that the administrative prosecution for violation of N.J.A.C.

10A:4-4.1(a)(2)(xxviii) (*.260) did not violate Neals's due process rights.

                                       IV.

      We turn next to Neals's contention that the hearing officer's decision was

not supported by substantial evidence.       As we have noted in Blanchard,

substantial evidence is defined as "such evidence as a reasonable mind might

accept as adequate to support a conclusion," and "evidence furnishing a

reasonable basis for the agency's action." 461 N.J. Super. at 239 (quoting

Figueroa, 414 N.J. Super. at 192); see also N.J.A.C. 10A:4-9.15(a) ("A finding

of guilt at a disciplinary hearing shall be based upon substantial evidence that

the inmate has committed a prohibited act.").




                                                                              A-2344-20
                                       11
      The record indicates that DOC staff verbally informed Neals that testing

was mandatory prior to his refusal and charging him with prohibited act *.260.

Neals was counseled regarding the purpose of mandatory testing as well as the

consequences of his refusal. The record shows that when Nurse Frederic-

Caldwell went to Neals's housing wing later that day to administer the test, Neals

refused to submit to testing. The record reflects that Neals signed a refusal form.

This evidence amply establishes the violation.

      Finally, we address Neals's argument that he did not outright refuse to

submit to the COVID-19 test, but instead sought to consult with his attorney

prior to deciding whether to submit to the testing. We agree with DOC that

Neals did not have a right to consult with counsel prior to submitting to testing.

Neals cites no authority for the proposition that he had any such right to confer

with counsel.     We add that such consultations would entail a delay in

administering COVID-19 tests that would frustrate the purpose of testing. Neals

was properly advised that he had no authority to refuse to submit to COVID -19

testing and nonetheless refused to comply, as clearly evidenced by the refusal

form he signed.




                                                                             A-2344-20
                                       12
      To the extent we have not addressed them, any remaining contentions

raised by Neals lack sufficient merit to warrant discussion in a written opinion.

See R. 2:11-3(e)(1)(E).

      Affirm.




                                                                           A-2344-20
                                      13